DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10, 27-48 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art being Tailor US 10,171,159, Ghosh et al. US 20180091416, Akhtar et al. US 20150236777 and Horn et al. US 20090190522. Tailor discloses a relay wireless device is enabled to determine a preferred donor access node from among candidate donor access nodes that are within range, a determination is based on a comparison of a plurality of characteristics of each candidate donor access node with a number of thresholds for reliable and efficient provision of services to end-user wireless devices via relay wireless device including resource characteristics and radio characteristics for each wireless communication link associated respectively with access nodes.  Tailor discloses any access node that meets a chosen set of one or more threshold requirements from among access nodes is added to a list of candidate donor access nodes, candidate donor access node that best meets the thresholds may be selected as a preferred donor access node, and an initial connection request submitted to the preferred donor access node.  Ghosh discloses more efficient mesh network can be 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468